PER CURIAM:
Anthony Joe seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have independently reviewed the record and conclude on the reasoning of the district court that Joe has not made a substantial showing of the denial of a constitutional right. See Joe v. Eagleton, No. CA-03-1507-2-23 (D.S.C. Dec. 1, 2004). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED